SUMMARY ORDER
Petitioner, a native and citizen of the People’s Republic of China, requests review of the July 2, 2002, decision of the Board of Immigration Appeals (“BIA”) affirming in summary fashion the March 23, 1999, decision of Immigration Judge Adam Opaciuch (“IJ”) denying his application for asylum and for withholding of removal and deportation to China. In circumstances such as those present, where the BIA affirms an IJ decision without discussion, we review directly the IJ decision. See Secaida-Rosales v. INS, 331 F.3d 297, 305 (2d Cir.2003). The IJ’s decision in this case provides a detailed account of Zhang’s immigration history, his claims of persecution at the hands of officials in China' charged with enforcement of state reproductive policy, a careful description of findings of fact bearing on Zhang’s credibility as a witness testifying on his own behalf at the hearing conducted by the IJ, and an analysis of whether Zhang’s case warrants granting asylum or withholding of removal. We assume familiarity with this decision, the Board of Immigration Appeals decision, the record before,those two bodies, and the submissions of the parties in the matter presently before this Court.
We have considered all arguments and claims brought by petitioner and find each of them to be without merit. Accordingly, the petition for review is hereby DENIED and the order of the Board of Immigration Appeals is AFFIRMED.